United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
BUREAU OF CUSTOMS & BORDER
PROTECTION, BORDER PATROL,
Grand Forks, ND, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1737
Issued: April 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2011 appellant, through counsel, filed a timely appeal from a July 21, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective December 21, 2010 on the grounds that
he no longer had residuals from his July 20, 2009 employment injury; and (2) whether appellant
sustained a consequential emotional condition.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s counsel contended that OWCP failed to adjudicate the
consequential emotional condition and that the report of the impartial medical examiner is not
sufficiently rationalized to support the termination of benefits.
FACTUAL HISTORY
On July 20, 2009 appellant, then a 43-year-old paralegal specialist, filed a traumatic
injury claim alleging that while he was moving some light boxes, he placed the box on the
ground and that when he stood up he felt a sharp pain in his lower/middle back. He indicated
that the pain was continuing and becoming worse over time. On October 7, 2009 OWCP
accepted appellant’s claim for lumbar sprain of the back. It paid wage-loss compensation and
medical benefits.
Appellant received treatment from Dr. Paul Fleissner, a Board-certified family
practitioner. In a March 9, 2010 report, Dr. Fleissner listed his impression as chronic thoracic
back pain after recent injury. He noted that appellant had degenerative disc disease of the
thoracic back and low back pain and failed low back surgery. Dr. Fleissner continued to keep
appellant off work. In an April 23, 2010 work capacity evaluation, he indicated that appellant
was permanently totally disabled. In a May 22, 2010 report, Dr. Fleissner noted that appellant
initially developed an injury to his thoracic back after lifting and repetitively stacking
communication units while on the job on July 20, 2009. He detailed his continuing treatment of
appellant. Dr. Fleissner opined that appellant had significant thoracic back pain; that his thoracic
back pain, if not caused by, was significantly aggravated by the chronic lumbar back pain and
decreased mobility; that appellant will not be able to successfully return to gainful employment
based on his ongoing thoracic pain and his chronic lumbar pain; and that appellant will require
lifelong supportive care in the form of pain management and perhaps other treatments for the
thoracic and lumbar back pain and disc disease.
On May 6, 2010 OWCP referred appellant to Dr. David L. Hoversten, a Board-certified
orthopedic surgeon, for a second opinion. In a June 8, 2010 report, Dr. Hoversten opined that the
acute strain of degenerative discs in appellant’s thoracic spine was a temporary aggravation and
that this aggravation would probably have bothered him for a period of two months, at which
point he would have returned to his previous capacity. He believed that appellant could return to
his position as a paralegal specialist. Dr. Hoversten opined that further medical treatment was
necessary and appropriate, but that appellant’s complaints of pain in the thoracic back are of
degenerative, aging and weight origin.
Due to the conflict between Dr. Fleissner and Dr. Hoversten with regard to appellant’s
ability to work, on September 8, 2010 OWCP referred appellant to Dr. Loren Vorlicky, a Boardcertified orthopedic surgeon, for an impartial medical examination. In an October 19, 2010
opinion, Dr. Vorlicky stated that appellant had degenerative disc disease of his thoracic spine and
has symptoms consistent with that diagnosis. He opined that the work injury of July 20, 2009
temporarily aggravated the preexisting condition of degenerative disc disease of his thoracic
spine. Dr. Vorlicky noted no evidence of any structural alteration of appellant’s thoracic spine as
a result of the injury of July 20, 2009. He also noted that appellant had a preexisting condition of
his lumbar spine and had a successful L4 to sacrum fusion with continued low back pain as well
as a preexisting condition of degenerative disc disease of the lumbar spine. Dr. Vorlicky opined

2

that both of these diagnoses were temporarily aggravated by the July 20, 2009 work injury over a
course of not more than 10 weeks. He noted that there may be further treatment for the thoracic
and lumbar spine condition that preexisted the work event of July 20, 2009, but that this
treatment would not be necessary or medically appropriate relative to the work injury of
July 20, 2009. Dr. Vorlicky would allow appellant to return to work at the same level of work he
was allowed to participate in prior to the July 20, 2009 injury. He indicated that appellant could
return to the position of paralegal specialist.
In a May 19, 2010 report, Dr. Robert Laidlaw, a clinical psychologist, diagnosed
appellant with pain disorder associated with both psychological factors and a general medical
condition. He noted that the major stress on appellant was his inability to function and the
impact of chronic pain and opined that he would be a good candidate for the pain management
program. Dr. Laidlaw submitted subsequent reports dated through October 14, 2010. He
discussed appellant’s perceptions, noting that he felt that OWCP’s referral physicians accused
him of being dishonest and that he responded to these accusations with hurt and anger.
Dr. Laidlaw noted that appellant was seeing him for psychological support and assistance in
dealing with pain. By letter dated November 15, 2010, appellant’s counsel contended that
OWCP had not added an appropriate code accepting appellant’s claim for a consequential
emotional condition.
On November 19, 2010 OWCP issued a notice of proposed termination of appellant’s
medical benefits and wage-loss compensation.
By decision dated December 22, 2010, OWCP terminated appellant’s medical and
compensation benefits effective that date based on the report of Dr. Vorlicky. He declined to
upgrade appellant’s claim to include an emotional condition as Dr. Laidlaw did not provide
evidence sufficient to establish that appellant’s emotional condition was causally related to the
accepted employment injury.
On December 27, 2010 appellant’s attorney requested a telephonic hearing. However,
the attorney contended that the case was not in posture for a hearing as a second opinion was
needed with regard to the consequential emotional condition. Appellant’s attorney later changed
this request to a review of the written record.
By decision dated July 21, 2011, an OWCP hearing representative affirmed the
December 22, 2010 termination of medical benefits and wage-loss compensation. The hearing
representative further affirmed the December 22, 2010 decision as she found that appellant did
not establish that he suffered from an emotional condition causally related to the accepted
employment injury and that there were no grounds for further development.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
2

Curtis Hall, 45 ECAB 316 (1994).

3

without establishing either that the disability had ceased or that it is no longer related to the
employment.3 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.5
Section 8123(a) of FECA provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.6 In situations where
there exist opposing medical reports of virtually equal weight and the rationale and case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
ANALYSIS -- ISSUE 1
OWCP accepted that, as a result of a July 20, 2009 employment injury, appellant suffered
from a lumbar sprain of the back. It terminated his wage-loss compensation and medical benefits
effective December 21, 2010 as it found that he had no residuals from this injury after that date.
In support of this termination, OWCP relied on the opinion of Dr. Vorlicky, a Board-certified
orthopedic surgeon who served as an impartial medical specialist.
OWCP properly determined that there was a conflict in the medical evidence between
appellant’s treating physician, Dr. Fleissner, and the second opinion physician, Dr. Hoversten
with regard to whether appellant continued to have residuals from the July 20, 2009 lumbar
sprain. In order to resolve the conflict, it properly referred appellant, pursuant to section 8123(a)
of FECA, to Dr. Vorlicky for an impartial medical examination and an opinion on the matter.
Dr. Vorlicky opined that appellant had a preexisting condition of degenerative disc disease of the
thoracic spine and that the work injury of July 20, 2009 temporarily aggravated this condition,
but concluded that the aggravation resolved no later than 10 weeks after the July 20, 2009
employment injury. He explained that there was no evidence of any structural alteration of
appellant’s thoracic spine as a result of the July 20, 2009 employment injury. Dr. Vorlicky
stated that it was likely that appellant would still need medical treatment, but that this treatment
would not be related to the July 20, 2009 injury. He further indicated that appellant could return
to work as a paralegal specialist. The Board finds that Dr. Vorlicky provided a comprehensive,
well-rationalized opinion in which he clearly advised that any residuals of the accepted
conditions had resolved. Dr. Vorlicky’s opinion is entitled to the special weight accorded an
3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

5

Calvin S. Mays, 39 ECAB 993 (1988).

6

5 U.S.C. § 8123(a).

7

T.H., Docket No. 11-996 (issued January 10, 2012); Jack R. Rmith, 41 ECAB 691, 701 (1990); James P.
Roberts, 31 ECAB 1010, 1021 (1980).

4

impartial examiner and constitutes the weight of the medial evidence.8 Accordingly, OWCP met
its burden of proof to terminate appellant’s wage-loss compensation and medical benefits.
LEGAL PRECEDENT -- ISSUE 2
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment unless it is the result of an
independent intervening cause.9 The basic rule is that a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.10
ANALYSIS -- ISSUE 2
Appellant, through counsel, contends that benefits should not have been terminated as
there was a consequential emotional condition. He has not submitted evidence to establish that
his emotional condition was causally related to the July 20, 2009 employment injury. Although
Dr. Laidlaw diagnosed appellant with pain disorder associated with both psychological factors
and medical condition, he did not reach an independent conclusion correlating this condition
with the July 20, 2009 employment injury. In his reports, he stated that appellant believed that
his emotional condition was causally related to the July 20, 2009 employment injury, but
Dr. Laidlaw fails to clearly address the issue of causal relationship.
OWCP has not accepted appellant’s claim for a consequential emotional condition.
Where a claimant claims that a condition not accepted or approved by OWCP was due to his
employment injury, he bears the burden of proof to establish that the condition is causally related
to the employment injury through the submission of rationalized medical evidence.11 The Board
finds that the medical evidence is insufficient to discharge appellant’s burden to establish that he
sustained an emotional condition as a consequence of the accepted lumbar sprain of the back.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective December 21, 2010 on the grounds that he no
8

See T.B., Docket No. 11-1154 (issued December 16, 2011); Sharyn D. Bannick, 54 ECAB 537 (2003).

9

See S.M., 58 ECAB 166 (2006); Carlos A. Marrero, 50 ECAB 117 (1998).

10

A. Larson, The Law of Workers’ Compensation § 10.01 (2005); Charles W. Downey, 54 ECAB 421 (2003).

11

JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

12

F.H., Docket No. 10-1267 (issued March 7, 2011).

5

longer had residuals from his July 20, 2009 employment injury. The Board further finds that he
did not establish that he sustained a consequential emotional condition.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2011 is affirmed.
Issued: April 3, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

